Citation Nr: 0102864	
Decision Date: 01/31/01    Archive Date: 02/02/01

DOCKET NO.  96-48 759A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a rating in excess of 30 percent for post 
operative residuals of left inguinal hernia repair.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, and spouse


ATTORNEY FOR THE BOARD

T. Robinson


INTRODUCTION

The veteran had active service from March 1983 to May 1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) from rating determinations of a Department of 
Veterans Affairs (VA) Regional Office (RO). 

A review of the evidence of record discloses that in a 
written communication received in October 2000, the veteran 
withdrew his appeal for a rating in excess of 10 percent for 
post operative residuals of right carpal tunnel.  Accordingly 
the Board does not have jurisdiction of this issue.  38 
C.F.R. § 20.204 (2000) (a claimant can withdraw a substantive 
appeal at anytime prior to a Board decision on the claim).

A remand appended to this decision deals with the issue of 
entitlement to a total disability rating based on individual 
unemployability.


FINDING OF FACT

The veteran's residuals of left inguinal hernia are primarily 
manifested by pain and femoral nerve syndrome. 


CONCLUSION OF LAW

The criteria are not met for a rating in excess of 30 percent 
for postoperative residuals of a left inguinal hernia repair.  
38 U.S.C.A. §§ 1155, 5107(b) (West 1991); 38 C.F.R. §§ 4.1, 
4.2, 4.3, 4.7, 4.114, Diagnostic Codes 7338 and 7340 (2000); 
38 C.F.R. § 4.124a, Diagnostic Code 8526 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

Service medical records show that in April 1991, the veteran 
underwent left inguinal hernia repair, with no relief of 
pain.  In May 1991, additional exploration surgery was 
conducted and scar tissue was found pressing on the 
ilioinguinal nerve.  

The veteran was accorded a VA examination in March 1992.  On 
examination, there was a horizontal surgical incision along 
the suprapubic area above the bladder.  There was no evidence 
of palpable tenderness.  There was no hernia palpable and no 
pain along the exterior of the inguinal ring.  It was noted 
that the pain was below the inguinal canal.  There was an 
area the size of a quarter that was exquisitely sensitive to 
palpation.  The diagnosis was left inguinal pain.   

The veteran was accorded a VA general examination in August 
1992.  On examination, there was localized tenderness deep in 
the left groin adjacent to the upper portion of the scrotum.  
The examiner noted that the area had been injected repeatedly 
with steroids and with local anesthetics without any relief 
of pain.  The diagnosis was intractable pain after left 
inguinal hernia repair.  

VA outpatient treatment records dated from December 1992 to 
October 1994 show that the veteran was seen with complaints 
of pain in the left groin area.  The diagnosis was left 
inguinal pain syndrome.  

A VA hospitalization summary dated in April 1993 shows that 
the veteran was scheduled to undergo genitofemoral nerve 
resection, however it was felt that the veteran had 
genitofemoral syndrome, the procedure would not relieve his 
symptoms.  The veteran was referred for cryotherapy of the 
genitofemoral nerve.  

VA outpatient treatment records dated in 1995 show that the 
veteran was seen with complaints of pain in the left inguinal 
area.  The veteran received treatment through the pain 
clinic.  It was noted that various treatments were 
unsuccessful.  

The veteran was accorded a personal hearing before a hearing 
officer at the RO in February 1996.  At that time, he 
testified that he continued to experience pain in the left 
inguinal area.  He testified that the medical professionals 
stated that nothing more could be done for his condition.  He 
also testified that he took pain medication and used a TENS 
unit.  

The veteran was accorded a VA general examination in March 
1996.  On examination, there was moderate tenderness over the 
left inguinal area and over the medial aspect of the left 
upper anterior thigh area.  The diagnosis was genitofemoral 
nerve syndrome with complaint of intractable constant pain 
following repair of inguinal hernia.  

The veteran was accorded a VA examination in October 1999.  
At that time he reported that he experienced pain on sitting, 
prolonged standing and driving.  He reported that the pain 
was relieved with lying down with a pillow between his legs 
and hot baths.  On examination, there was a linear scar with 
no keloid formation, no erythema, and no tenderness noted.  
Tenderness was noted deep in the inguinal area close to the 
scrotum with no swelling or erythema around there.  The 
diagnosis was chronic pain in the left inguinal area, which 
was most likely secondary to the repair of the hernia.  

The veteran was accorded a travel board hearing before the 
undersigned in October 2000.  At that time, he testified that 
he experience constant severe pain in the left groin area 
between his leg and testicles.  He testified that he took 
Motrin and Naproxen for pain, which grant only temporary 
relief.  He testified that the medical professionals told him 
that there was nothing else that could be done to alleviate 
his pain.  The testified that he was unable to obtain work 
due to his disability.  He was unable to play with his kids 
and was forced to file bankruptcy as a result of his 
disability.  



Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. 
Part 4 (2000). The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2000).

Regulations require the evaluation of the complete medical 
history of the veteran's condition. 38 C.F.R. §§ 4.1, 4.2 
(2000).  However, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  Although a rating specialist is directed to 
review the recorded history of a disability to make a more 
accurate evaluation, regulations do not give past medical 
reports precedence over current findings.  38 C.F.R. § 4.2 
(2000); Francisco v. Brown, 7 Vet. App. 55 (1994).

A large, postoperative, recurrent inguinal hernia, not well 
supported under ordinary conditions and not readily 
reducible, when considered inoperable, warrants a 60 percent 
evaluation.  A small, operative recurrent, or unoperated 
irremediable inguinal hernia, not well supported by truss, or 
not readily reducible, warrants a 30 percent evaluation.  A 
postoperative recurrent, inguinal hernia, readily reducible 
and well supported by truss or belt, warrants a 10 percent 
evaluation.  Note: Add 10 percent for bilateral involvement, 
provided the second hernia is compensable.  This means that 
the more severely disabling hernia is to be evaluated, and 10 
percent, only, added for the second hernia, if the latter is 
of compensable degree. 38 C.F.R. § 4.114, Diagnostic Code 
7338 (2000).

A femoral hernia is rated as for an inguinal hernia. 38 
C.F.R. § 4.114, Diagnostic Code 7340 (2000).

Complete paralysis of the anterior crural nerve (femoral), 
with paralysis of the quadriceps extensor muscles, warrants a 
40 percent evaluation.  Incomplete paralysis of the anterior 
crural nerve (femoral) warrants a 30 percent evaluation if 
severe, a 20 percent evaluation if moderate, and a 10 percent 
evaluation if mild.  38 C.F.R. § 4.124a, Diagnostic Code 8526 
(2000).

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2000).  All benefit of the doubt 
will be resolved in the veteran's favor. 38 C.F.R. § 4.3 
(2000).


Analysis

A rating higher than 30 percent is not warranted under the 
criteria of Diagnostic Codes 7338 and 7340 because the 
medical evidence does not show a recurrent inguinal hernia 
that was not readily reducible or considered inoperable.  The 
evidence is negative for recurrent inguinal hernia subsequent 
to the April 1991 left inguinal hernia repair.  A rating for 
bilateral involvement is not available because the medical 
evidence does not show an inguinal or femoral hernia on the 
right. 

In addition, a rating higher than 30 percent is not warranted 
under the criteria of Diagnostic Code 8526 because the 
medical evidence does not demonstrate complete paralysis of 
the anterior crural nerve (femoral).  The medical evidence 
does not show incomplete paralysis of the anterior crural 
nerve.  Nonetheless, the veteran has complained of severe 
pain, particularly on sitting, prolonged standing and 
driving.  The evidence shows chronic pain in the left 
inguinal area and genitofemoral nerve syndrome.  Except for 
some findings of tenderness in the affected area, objective 
physical findings have reflected no abnormalities.  The 
October 1999 VA examiner reported that the veteran's 
disability could be mild and occasionally moderate.  He also 
reported there that disability would exacerbate with 
activities with motion.  He reported that he could not assess 
the veteran's ability to be employed because the pain in the 
inguinal area was difficult to determine.  Accordingly, a 
rating higher than 30 percent is not warranted under the 
criteria of Diagnostic Code 8526.

In its most recent decision, the RO considered the provisions 
of 38 C.F.R. § 3.321 (2000) which provides that in 
exceptional cases where the schedular evaluations are found 
to be inadequate, the Under Secretary for Benefits or the 
Director, Compensation and Pension Service, upon field 
submission, is authorized to approve an extraschedular 
evaluation.  The governing norm in the exceptional cases is 
that the case must present such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  The RO has determined that 
such an unusual or exceptional disability picture has not 
been shown and, therefore, referral to the appropriate 
official was not made.  The Board finds no error in that 
determination.  The evidence does not show that any marked 
interference with employment is due solely to this service-
connected disability, but rather his multiple disabilities 
work together to affect his employment.  Frequent 
hospitalization is not shown.  A higher rating pursuant to 
38 C.F.R. § 3.321 is not warranted.


ORDER

A rating in excess of 30 percent for post operative residuals 
of a left hernia repair is denied.  


REMAND

The RO denied the veteran's claim of total disability based 
upon individual unemployability (TDIU) in September and 
October 1996 rating actions.  His substantive appeal received 
in December 1996 and in which he asserted that his service-
connected disabilities rendered him unable to obtain gainful 
employment can reasonably be construed as notice of 
disagreement (NOD) with the denial of a TDIU.  A statement of 
the case (SOC) was not issued.  Since the NOD initiated 
appellate review of the issues, an SOC must be issued.  
Manlincon v. West, 12 Vet. App. 238 (1999).

Therefore, the issue of entitlement to a TDIU is REMANDED for 
the following development:

The RO should issue to the appellant and 
his representative an SOC on the issue of 
entitlement to a TDIU.  The veteran and 
his representative are herein advised 
that in order to perfect an appeal of the 
issue to the Board, a substantive appeal 
must be filed within 60 days from the 
date that the RO mails the SOC to the 
veteran.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

If a substantive appeal is timely submitted, the case should 
be returned to the Board 

for appellate review.



		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals



 

